Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a first species of machining device shown in at least Figures 3-5, for example, in which the 5-degree of freedom full parallel module includes (among other things shown in Figures 3-5), for the driving thereof, motors (such as 314, 334) having rotational output (noting the use of 
a second and apparently not-shown species of machining device, in which the 5-degree of freedom full parallel module is instead “driven hydraulically” (see the first two lines of page 4 of the specification, as well as at least claim 10);
a third and apparently not-shown species of machining device, in which the 5-degree of freedom full parallel module is instead driven by an electric cylinder (see the first two lines of page 4 of the specification, as well as at least claim 10);
a fourth and apparently not-shown species of machining device, in which the 5-degree of freedom full parallel module is instead driven by an air cylinder (see the first two lines of page 4 of the specification, as well as at least claim 10).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic to the aforementioned species:  at least claim 1.
The groups of inventions listed above are deemed to lack unit of invention because they do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT a posteriori, i.e., after taking the prior art into consideration, that the features common to all the claims do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of at least U.S. Pat. No. 4,776,749 to Wanzenberg et al. (hereinafter, “Wanzenberg”) in view of U.S. Pat. No. 7,104,746 to Schwaar et al. (hereinafter, “Schwaar”), for example.  
Specifically, it is noted that the features which are common to all of the claims are as follows:  the features of claim 1. 
Note that Wanzenberg teaches a so-called “overhead” machining device 10 (see Figure 6) comprising a “sliding table” 12 (that slides/rides on tracks 20) that moves a machine tool (such as one of the tools mounted on tool turret 24 or tool turret 78, for example; see Figure 6, as well as col. 5, lines 49-63, col. 5, lines 14-19; col. 8, lines 50-53, col. 9, lines 6-16, and col. 12, line 66 through col. 13, line 10, for example) to a position of a component (component at 22; see Figure 6 and col. 5, lines 49-63, for example).  The machining device also includes a “portable” (at least via the movements of 12 along 20 as described previously) 5-degree of freedom “full parallel” module that includes, for example, five positioning members 30, 32, 34, 36, 38 that are linearly drivable along their respective lengths, and that are also each pivotable.  See Figure 6, as well as at least col. 5, line 64 through col. 6, line 58, as well as col. 7, line 21 through col. 8, line 49, and particularly col. 7, lines 21-51 and col. 8, lines 31-49, for example.  Note that firstly, the 5-DOF “full parallel” module (at least inherently) “comprises” a swing angle range due to the various pivoting actions and linear/longitudinal movement actions of the aforementioned positioning members 30, 32, 34, 36, 38, such as, for example, a swing angle range of the tool 
That said, while it is noted that Wanzenberg teaches that their device is controllable under CNC control (col. 4, lines 41-44), Wanzenberg is silent as to the details of any sort of workpiece holding/supporting arrangement, and does not explicitly teach a “computer numerical control rotary table” with which the portable 5-DOF “full parallel” module is configured to act to achieve five-face machining, as set forth in claim 1.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the CNC rotary workpiece table, as taught by (for example) Schwaar so as to rotationally support the workpiece being machined by Wanzenberg’s aforedescribed machining device, for the purpose of providing an additional degree of freedom to Wanzenberg’s machining device, thus increasing the complexity of the workpieces that can be machined by Wanzenberg’s machining device, as is well-understood in the machining and manufacturing art (see also col. 4, lines 45-54 of Schwaar), and further, to do so in a way that allows full five-sided machining without the loss of dynamic advantages as explicitly taught by Schwaar (col. 10, line 51 through col. 10, line 15, for example).  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
March 3, 2022